                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

DANA M. ROLLAND,                                )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           CV 118-129
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
               Defendant.                       )
                                           _________

                                           ORDER
                                           _________

       Plaintiff filed the above-captioned social security appeal pro se on August 21, 2018,

and was granted permission to proceed in forma pauperis. (Doc. nos. 1, 2, 3.) Thereafter,

the Acting Commissioner filed her answer and submitted the transcript of the administrative

proceedings. (Doc. nos. 10, 11.) On December 12, 2018, the Court issued a Briefing Order

in which Plaintiff was directed to “serve and file a brief setting forth all errors which Plaintiff

contends entitle her to relief” within 30 days. (Doc. no. 12, p. 1.) On January 11, 2019, the

deadline for Plaintiff to file her brief, the case was stayed. (Doc. no. 13.) On February 1,

2019, the stay was lifted. (Doc. no. 14.) Even accounting for the length of time the stay was

in effect, Plaintiff should have submitted her brief. To date, Plaintiff has not done so.

       In an abundance of caution and due to any confusion the temporary stay may have

caused, Plaintiff shall have fourteen days from the date of this Order to submit her brief. The
deadline for the Acting Commissioner to file her responsive brief shall be forty-five days

from the date Plaintiff serves her brief.

       SO ORDERED this 8th day of February, 2019, at Augusta, Georgia.
